Appellant was indicted in two counts, one for wilfully and maliciously killing a horse, the property of Mr. Lockhart, with the intention to injure the owner. The other was for unlawfully and wantonly killing a horse. He was convicted under the latter count and fined $25.
The sole question in the case is whether the evidence is sufficient to sustain the verdict. It was unquestionably shown that appellant shot and killed the said horse, which was a stallion. He claimed that he *Page 185 
did so to protect his own horse from an attack of the horse which he killed. The evidence, while conflicting, we think, was sufficient to sustain the verdict. We can see no necessity or good in detailing the testimony. The court, upon the whole, gave a correct charge requiring the jury to believe every fact essential before they were authorized to convict him. On the other hand, he told the jury expressly that, if appellant killed the horse to protect either himself or his property, to acquit him. We have carefully read the record and the statement of facts; also appellant's extensive brief and argument. We would not be authorized under the law to set the verdict aside on the ground it was insufficient to sustain the conviction.
The judgment will, therefore, be affirmed.
Affirmed.